DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/23022 has been entered.
 
Response to Amendment
	The amendment filed 04/28/2022 has been entered. Claims 11-14, 25, 29-30, 32-37, 48, 57, 67-69, 90-91 and 110-111 were previously cancelled. Claims 1-10, 15-24, 26-28, 31, 38-47, 49-56, 58-66, 70-89 and 92-109 remain pending in this application. Claims 70-87 and 92-109 were previously withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 21-24, 27-28, 31, 38, 40-41, 43-45, 47, 56, 58-66 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (Pub. No.: US 2004/0030304 A1), in view of Karami et al. (US Pat. No.: 5,308,313).
Regarding claim 1, Hunt discloses (fig. 1) a dressing (10) for treating a tissue site with negative pressure (abstract), the dressing comprising:
A manifold (lower foam layer 36) comprising a first surface and a second surface opposite the first surface (see fig. 1); 
A first layer (lower wall 30 of elastomeric sheet 38) adjacent to the first surface (see fig. 1) and a second layer (upper wall 28 of elastomeric sheet 38) adjacent to the second surface (see fig. 1), the first layer and the second layer each comprising a polymer film (¶ 0030, ln. 5-6); 
A plurality of fluid restrictions (holes 32 and 34) in both of the first layer and the second layer (¶ 0033, ln. 1-3).
Hunt fails to disclose a sealing layer adjacent to at least one of the first layer and the second layer, the sealing layer having a plurality of apertures fluidly coupled to the fluid restrictions, wherein one or more of the plurality of apertures is sized to expose both the fluid restrictions and a portion of the polymer film around the fluid restrictions to the tissue site through the sealing layer, and wherein a dimension of one or more of the fluid restrictions in the polymer film exceeds a dimension of one or more of the plurality of apertures.  
Karami teaches (fig. 1-5) a dressing for treating a tissue site (abstract) and thus in the same field of endeavor, the dressing comprising: 
A first layer (sheet material 12) comprising a polymer film (col. 7, ln. 3-14), a plurality of fluid restrictions (slits 18) in the polymer film of the first layer (see fig. 4);
A sealing layer (adhesive layer 14) adjacent to the first layer (see fig. 4), the sealing layer having a plurality of apertures (spaced areas 16 free of adhesive) fluidly coupled to the fluid restrictions (see fig. 1, 4), wherein one or more of the plurality of apertures is sized to expose both the fluid restrictions and a portion of the polymer film around the fluid restrictions to the tissue site through the sealing layer (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Hunt such that it includes the sealing layer of Karami adjacent to the first layer of Hunt, in order to provide a layer that adheres the dressing to the skin (Karami, abstract ln. 5-6). 
Further, Hunt further discloses that the fluid restrictions have a length of 0.5 to 2 centimeters (¶ 0016, ln. 1-2) and Karami teaches that the plurality of apertures are 1/8 inch wide (col. 7, ln. 44-47), thus modifying the dressing of Hunt such that it includes the sealing layer of Karami would provide a dimension of one or more of the fluid restrictions in the polymer film of Hunt that exceeds a dimension of one or more of the plurality of apertures of Karami.
Regarding claim 2, Hunt discloses wherein the polymer film is hydrophobic (e.g. polymer film may be polyurethane film ¶ 0030, ln. 5-6).
Regarding claim 3, Hunt discloses wherein the polymer film has a contact angle with water greater than 90 degrees (e.g. polymer film may be polyurethane film ¶ 0030, ln. 5-6).  
Regarding claim 5, Hunt discloses wherein the polymer film is selected from a group consisting of polythene, polyurethane (¶ 0030, ln. 5-6), acrylics, polyolefines, polyacetates, polyamides, polyesters, polyether block amide, thermoplastic vulcanizates, polyethers, and polyvinyl alcohol.  
Regarding claim 7, Hunt discloses (fig. 1) wherein the fluid restrictions comprise a plurality of slots (¶ 0015, ln. 8-10) configured to permit fluid flow (¶ 0023, ln. 3-5) and inhibit exposure of the manifold to the tissue site (see fig. 1, ¶ 0031, ln. 1-5).  
Regarding claim 21, Hunt discloses (fig. 1) wherein the first layer and the second layer form a sleeve around the manifold (see fig. 1, ¶ 0030, ln. 3-4).
Regarding claim 22¸ Hunt discloses (fig. 1) wherein the fluid restrictions are coextensive with the polymer film and the manifold (see fig. 1).  
Regarding claim 23, as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sealing layer of Karami adjacent to the first layer of Hunt. Thus, Hunt in view of Karami provide the sealing layer adjacent to both the first layer and the second layer.
Regarding claim 24, Hunt discloses wherein the first layer and the second layer are laminated to the manifold (¶ 0029, ln. 5-8).  
Regarding claim 27, Hunt discloses (fig. 1) wherein the first layer is configured to be interposed between the manifold and the tissue site (see fig. 1).
Regarding claim 28, Hunt discloses (fig. 1) wherein the first layer and the second layer comprise an exposed surface that is smooth (see fig. 1).  
Regarding claim 31, Hunt discloses wherein the manifold comprises a foam (¶ 0034l, ln. 1-3).
Regarding claim 38, Hunt discloses wherein the foam is reticulated and has a free volume of 90% and preferably 95% (¶ 0034, ln. 1-4) which encompasses the claimed range of at least 90%.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 40, Hunt discloses wherein the manifold has a thickness between 5 to 15 mm (¶ 0045, ln. 8-11) which overlaps with the claimed range of 7 millimeters. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 41, Hunt discloses wherein the manifold has a thickness between 5 to 15 mm (¶ 0045, ln. 8-11) which overlaps with the claimed range of 2 millimeters to 7 millimeters.
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 43, Hunt in view of Karami fail to teach wherein the fluid restrictions are distributed across the polymer film in a uniform pattern.  
Karami teaches wherein the fluid restrictions are distributed across the polymer film in a uniform pattern (see fig. 1).
Regarding claim 44, Hunt in view of Karami fail to teach wherein the uniform pattern comprises a grid of parallel rows and columns.  
Karami teaches wherein the uniform pattern comprises a grid of parallel rows and columns (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid restrictions of Hunt in view of Karami such that they are distributed across the polymer film in a uniform pattern, the uniform pattern comprising a grid of parallel rows and columns, as taught by Karami, in order for fluid to enter the dressing evenly across the plurality of fluid restrictions. 
Regarding claim 47, Hunt discloses (fig. 1) a drape (14) configured to be disposed over the manifold (see fig. 1); and
A fluid port (connector 16) configured to be coupled to the drape (¶ 0040, ln. 1-2) and fluidly coupled to the manifold through the drape and the polymer film of at least one of the first layer and the second layer (see fig. 1).
Regarding claim 56, as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sealing layer of Karami adjacent to the first layer of Hunt. Thus, Hunt in view of Karami provide the sealing layer configured to be interposed between the manifold and the tissue site.
Regarding claim 58, as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sealing layer of Karami adjacent to the first layer of Hunt. Further, as discussed above, modifying Hunt such that it includes the sealing layer comprising apertures of Karami provides a dimension of one or more of the fluid restrictions in the polymer film of Hunt that exceeds a dimension of one or more of the plurality of apertures of Karami. As discussed above, Hunt discloses that the fluid restrictions have a length of 0.5 to 2 centimeters (¶ 0016, ln. 1-2) and Karami teaches that the plurality of apertures are 1/8 inch wide (col. 7, ln. 44-47). Thus, the dressing of Hunt in view of Karami provides the dimension of the one or more of the fluid restrictions comprises a length that exceeds the dimension of the one or more of the plurality of apertures such that the length overlaps an edge of the one or more of the plurality of apertures.  
Regarding claim 59, Hunt discloses (fig. 1) wherein the drape and the sealing layer enclose the first layer, the second layer, and the manifold (see fig. 1).  
Regarding clam 60, as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sealing layer of Karami adjacent to the first layer of Hunt. Karami teaches wherein the sealing layer has a smooth lower surface (see fig. 4).
Regarding claim 61, as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sealing layer of Karami adjacent to the first layer of Hunt. Karami teaches wherein the sealing layer is configured to provide a fluid-tight seal with the tissue site (Karami abstract, ln. 4-6, col. 6, ln. 5-13).  
Regarding claim 62, as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sealing layer of Karami adjacent to the first layer of Hunt. Thus, including the sealing layer of Karami with the dressing of Hunt provides the drape and the sealing layer enclosing the manifold and the polymer film. Further, as discussed above with respect to claim 1, Karami teaches wherein the sealing layer is adapted to contact the tissue site (Karami abstract, ln. 4-6).
Regarding claim 63, Hunt discloses wherein the drape comprises a polymer film (¶ 0020, ln. 1-4).  
Regarding claim 64, Hunt teaches wherein the polymer film is bonded to the manifold (¶ 0029, ln. 5-8).    
Regarding claim 65, Hunt discloses (fig. 1) wherein the drape comprises a margin that extends beyond the manifold and the polymer film (see fig. 1, ¶ 0039, ln. 1-3) and an adhesive layer is disposed in the margin (¶ 0039, ln. 3-7).  
Regarding claim 66, as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sealing layer of Karami adjacent to the first layer of Hunt. Thus, modifying the dressing of Hunt with the sealing layer of Karami provides a smooth surface configured to contact the tissue site (Karami abstract ln. 5-6; col. 4, ln. 57-64).
	Regarding claim 88, Hunt discloses (fig. 1) a system for treating a tissue site, the system comprising: the dressing of claim 1; and a negative-pressure source fluidly coupled to the dressing or apparatus (¶ 0040, ln. 1-7).  

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Karami, as applied to claim 1 above, and further in view of Lauer (Pub. No.: US 2017/0095374 A1).
Regarding claim 4, Hunt in view of Karami fail to teach wherein the polymer film is a polyethylene film. 
Lauer teaches (fig. 102) a dressing (bandage 10) in the same field of endeavor comprising a first layer and a second layer (sheet 13) comprising a polymer film (¶ 0023, ln. 5-6), wherein the polymer film is a polyethylene film (¶ 0023, ln. 5-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer film of Hunt in view of Karami such that it is a polyethylene film as polyethylene films are suitable for use in a dressing (Lauer ¶ 0023, ln. 1-8). 
Regarding claim 6, Hunt in view of Karami fail to teach wherein the polymer film is a polyethylene film having an area density of less than 30 grams per square meter.  
Lauer teaches (fig. 102) a dressing (bandage 10) in the same field of endeavor comprising a first layer and a second layer (sheet 13) comprising a polymer film (¶ 0023, ln. 5-6), wherein the polymer film is a polyethylene film (¶ 0023, ln. 5-8) having an area density of less than 30 grams per square meter (¶ 0026, ln. 8-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer film of Hunt in view of Karami such that it is a polyethylene film having an area density of less than 30 grams per square meter as polyethylene films having an area density of less than 30 grams per square meter are suitable for use in a dressing (Lauer ¶ 0023, ln. 1-8, ¶ 0026, ln. 8-11). 

Claims 8-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Karami, as applied to claim 1 above, and further in view of Vinton (Pub. No.: US 2012/0046603 A1).	
	Regarding claims 8-10, Hunt in view of Karami fail to teach wherein the fluid restrictions comprise a plurality of slots, each of the slots having a length less than 4 millimeters and a width less than 2 millimeters. 
	Vinton teaches (fig. 3-4) a dressing (41) in the same field of endeavor comprising a layer 42) comprising a plurality of fluid restrictions (slits 51), wherein the fluid restrictions comprise a plurality of slots (see fig. 3-4), each of the slots having a length between 1 and 5 mm (¶ 0016, ln. 1) which overlaps with the claimed range of less than 4 millimeters. Further, the slots of Vinton having a length between 1 and 5 mm (¶ 0016, ln. 1) may have a length of between 1 and 2 mm which would provide a width that is less than 2 millimeters. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid restrictions of Hunt in view of Karami such that they comprise a plurality of slots, each of the slots having a length less than 4 millimeters and a width less than 2 millimeters, as taught by Vinton in order to provide fluid restrictions with a dimension that has been shown to be particularly beneficial in the regulation of exudate removal (Vinton ¶ 0016, ln. 3-4). In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
	Regarding claim 15, Hunt in view of Karami fail to teach wherein the fluid restrictions comprise or consist essentially of elastomeric valves in the polymer film that are normally closed. 
	Vinton teaches (fig. 3-4) a dressing (41) in the same field of endeavor wherein the fluid restrictions (slits 51) comprise or consist essentially of elastomeric valves (¶ 0015, ln. 2-6) in the polymer film (¶ 0046-¶ 0047) that are normally closed (¶ 0011, ln. 3-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid restrictions of Hunt in view of Karami such that they comprise or consist essentially of elastomeric valves in the polymer film that are normally closed as taught by Vinton in order to provide fluid restrictions that are simple and effective and self-regulating (Vinton ¶ 0015, ln. 2-3). 
	Regarding claim 16, Hunt in view of Karami and Vinton fail to teach wherein the elastomeric valves are fenestrations. 
	Vinton teaches (fig. 3-4) wherein the elastomeric valves are fenestrations (¶ 0015, ln. 1-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomeric valves of Hunt in view of Karami and Vinton such that they are fenestrations in order to provide a simple, effective, and self-regulating fluid restriction (Vinton ¶ 0015, ln. 1-3). 
	Regarding claim 17, Hunt in view of Karami and Vinton fail to teach wherein the elastomeric valves are slits. 
	Vinton teaches (fig. 3-4) wherein the elastomeric valves are slits (¶ 0015, ln. 1-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomeric valves of Hunt in view of Karami and Vinton such that they are slits in order to provide a simple, effective, and self-regulating fluid restriction (Vinton ¶ 0015, ln. 1-3). 
	Regarding claim 18, Hunt in view of Karami fail to teach wherein the fluid restrictions comprise a plurality of slits in the polymer film, each of the slits having a length less than 4 millimeters. 
	Vinton teaches (fig. 3-4) a dressing (41) in the same field of endeavor comprising a layer 42) comprising a plurality of fluid restrictions (slits 51), wherein the fluid restrictions comprise a plurality of slits (see fig. 3-4, ¶ 0015, ln. 1-2), each of the slits having a length between 1 and 5 mm (¶ 0016, ln. 1) which overlaps with the claimed range of less than 4 millimeters.
	Regarding claim 19, Hunt in view of Karami and Vinton fail to teach wherein the length is less than 3 millimeters.  
	Vinton teaches (fig. 3-4) wherein the length is between 1 and 5 mm (¶ 0016, ln. 1) which overlaps with the claimed range of less than 3 millimeters.
	Regarding claim 20, Hunt in view of Karami and Vinton fail to teach wherein the length is less than 2 millimeters.  
	Vinton teaches (fig. 3-4) wherein the length is between 1 and 5 mm (¶ 0016, ln. 1) which overlaps with the claimed range of less than 2 millimeters.
	Regarding claims 18-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid restrictions of Hunt in view of Karami such that they comprise a plurality of slits in the polymer film, each of the slits having a length less than 4 millimeters, less than 3 millimeters and less than 2 millimeters, as taught by Vinton in order to provide fluid restrictions with a dimension that has been shown to be particularly beneficial in the regulation of exudate removal (Vinton ¶ 0016, ln. 3-4). In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Claims 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Karami, as applied to claim 1, and further in view of Wilkes et al. (Pub. No.: US 2009/0293887 A1), hereinafter Wilkes. 
Regarding claim 26, Hunt in view of Karami fail to teach wherein at least one edge of the manifold is exposed through the polymer film.
Wilkes teaches (fig. 8) a dressing (430) in the same field of endeavor wherein at least one edge of the manifold (dressing bolster 432) is exposed through the polymer film (characterized by exterior surface member 446 and interior surface member 440) (see fig. 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt in view of Karami such that at least one edge of the manifold is exposed through the polymer film as taught by Wilkes in order to provide an inward force that may provide additional stability to the treatment site (Wilkes, ¶ 0047, ln. 4-7). 
Regarding claim 39, Hunt in view of Karami fail to teach that the foam is porous and has an average pore size in a range of 400-600 microns.
Wilkes teaches (fig. 2) a dressing (30) in the same field of endeavor wherein the foam (32) is porous and has an average pore size in a range of 400 - 600 microns (¶ 0034, ln. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Hunt in view of Karami such that it is porous and has an average pore size in a range of 400-600 microns as taught by Wilkes in order to provide a manifold that is capable of distributing reduced pressure (Wilkes, ¶ 0033, ln. 1-3). 

Claims 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Karami, as applied to claim 1 above, and further in view of Andrews et al. (Pub. No.: US 2016/0095754 A1).
Regarding claim 42, Hunt in view of Karami fail to teach wherein the manifold is hydrophobic.
Andrews teaches (fig. 1) a discloses a dressing (102) for treating a tissue site with negative pressure (abstract) and thus in the same field of endeavor comprising a manifold (110), wherein the manifold is hydrophobic (¶ 0030, ln. 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Hunt in view of Karami such that it is hydrophobic, as taught by Andres, in order to provide a manifold that improve distribution and collection of fluids across the tissue site (Andres ¶ 0030, ln. 1-3). 

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Karami, as applied to claim 1 above, and further in view of Clark et al. (Pub. No.: US 2010/0291184 A1), hereinafter Clark.
Regarding claim 45, Hunt in view of Karami fail to teach wherein: 5the fluid restrictions are distributed across the polymer film in rows and columns that are parallel; the rows are spaced about 3 millimeters on center; and the fluid restrictions in each of the rows are spaced about 3 millimeters on center.  
	Clark teaches (figs. 1 and 2a) a dressing (1) in the same field of endeavor comprising polymer films (front and back sheets 3, 4, ¶ 0023, ln. 1-3) comprising fluid restrictions distributed across the film in rows and columns that are parallel (see fig. 2a); the rows are spaced from 2 mm to about 5 mm on center (¶ 0028, ln. 6-9) which encompasses the claimed value of about 3 millimeters; and the fluid restrictions in each of the rows are spaced from 2 mm to about 5 mm on center (¶ 0028, ln. 6-9) which encompasses the claimed value of about 3 millimeters (¶ 0028, ln. 6-9). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt in view of Karami such that the fluid restrictions are distributed across the polymer film in rows and columns that are parallel; the rows are spaced about 3 millimeters on center; and the fluid restrictions in each of the rows are spaced about 3 millimeters on center, as taught by Clark in order to allow for even negative pressure distribution across the dressing. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 46, Hunt in view of Karami and Clark fail to teach wherein the fluid restrictions in adjacent rows are offset.  
Karami teaches (fig. 1) wherein the fluid restrictions in adjacent rows are offset (see fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid restrictions of Hunt in view of Karami and Clark such that they are offset, as taught by Karami, in order for exudate to enter the dressing evenly throughout the dressing. 

Claims 49-54 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Karami, as applied to claim 1 above, and further in view of Cotton (Pub. No.: US 2010/0159192 A1).
	Regarding claim 49, as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sealing layer of Karami adjacent to the first layer of Hunt. Further, Karami teaches the sealing layer having the plurality of apertures aligned with the fluid restrictions (see fig. 1, 4).
	Hunt in view of Karami wherein the sealing layer comprises a hydrophobic gel.
	Cotton teaches (fig. 6) a dressing for treating a tissue site with negative pressure (¶ 0078, ln. 3-5) and thus in the same field of endeavor comprising a sealing layer comprising a hydrophobic gel (silicone gel 65 ¶ 0024, ln. 1-2, ¶ 0076, ln. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing layer of Hunt in view of Karami such that it comprises a hydrophobic gel, as taught by Cotton in order to provide a sealing layer with releasably adhesive properties (Cotton ¶ 0020, ln. 3-4) and that is soft, tactile and conformable and does not leave fibres, residue or tack on the substrate when removed (Cotton ¶ 0025, ln. 4-7). 
	Regarding claim 50, as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sealing layer of Karami adjacent to the first layer of Hunt. Further, Karami teaches the plurality of apertures in registration with at least some of the fluid restrictions (see fig. 1, 4).
	Hunt in view of Karami wherein the sealing layer comprises a hydrophobic gel.
	Cotton teaches (fig. 6) a dressing for treating a tissue site with negative pressure (¶ 0078, ln. 3-5) and thus in the same field of endeavor comprising a sealing layer comprising a hydrophobic gel (silicone gel 65 ¶ 0024, ln. 1-2, ¶ 0076, ln. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing layer of Hunt in view of Karami such that it comprises a hydrophobic gel, as taught by Cotton in order to provide a sealing layer with releasably adhesive properties (Cotton ¶ 0020, ln. 3-4) and that is soft, tactile and conformable and does not leave fibres, residue or tack on the substrate when removed (Cotton ¶ 0025, ln. 4-7). 
	Regarding claim 51, as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sealing layer of Karami adjacent to the first layer of Hunt. Further, Karami teaches wherein the plurality of apertures are coextensive with the sealing layer (see fig. 1, 4) and substantially all of the elements of the current invention as stated above plurality of apertures are in registration with the fluid restrictions (see fig. 1, 4).
	Hunt in view of Karami wherein the sealing layer comprises a hydrophobic gel.
	Cotton teaches (fig. 6) a dressing for treating a tissue site with negative pressure (¶ 0078, ln. 3-5) and thus in the same field of endeavor comprising a sealing layer comprising a hydrophobic gel (silicone gel 65 ¶ 0024, ln. 1-2, ¶ 0076, ln. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing layer of Hunt in view of Karami such that it comprises a hydrophobic gel, as taught by Cotton in order to provide a sealing layer with releasably adhesive properties (Cotton ¶ 0020, ln. 3-4) and that is soft, tactile and conformable and does not leave fibres, residue or tack on the substrate when removed (Cotton ¶ 0025, ln. 4-7). 
	Regarding claim 52, Hunt in view of Karami fail to teach wherein the sealing layer comprises a silicone gel.  
	Cotton teaches (fig. 6) a dressing for treating a tissue site with negative pressure (¶ 0078, ln. 3-5) and thus in the same field of endeavor comprising a sealing layer comprising a silicone gel (silicone gel 65 ¶ 0076, ln. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing layer of Hunt in view of Karami such that it comprises a silicone gel, as taught by Cotton in order to provide a sealing layer with releasably adhesive properties (Cotton ¶ 0020, ln. 3-4) and that is soft, tactile and conformable and does not leave fibres, residue or tack on the substrate when removed (Cotton ¶ 0025, ln. 4-7). 
	Regarding claim 53, Hunt in view of Karami fail to teach wherein the sealing layer comprises a bonded.  
	Cotton teaches (fig. 6) a dressing for treating a tissue site with negative pressure (¶ 0078, ln. 3-5) and thus in the same field of endeavor comprising a sealing layer comprising a bonded silicone (¶ 0021, ln. 1-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing layer of Hunt in view of Karami such that it comprises a bonded silicone, as taught by Cotton in order to provide a sealing layer with releasably adhesive properties (Cotton ¶ 0020, ln. 3-4) and that is soft, tactile and conformable and does not leave fibres, residue or tack on the substrate when removed (Cotton ¶ 0025, ln. 4-7). 
	Regarding claim 54, as discussed above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sealing layer of Karami adjacent to the first layer of Hunt. Thus, Hunt in view of Karami provide the plurality of apertures adjacent to the fluid restrictions.
	Hunt in view of Karami fail to teach the sealing layer having an area density of less than 300 grams per square meter. 
	Cotton teaches (fig. 6) a dressing for treating a tissue site with negative pressure (¶ 0078, ln. 3-5) and thus in the same field of endeavor comprising a sealing layer, the sealing layer having an area density between 50 and800 grams per square meter (¶ 0024, ln. 4-6) which overlaps with the claimed range of less than 300 grams per square meter.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing layer of Hunt in view of Karami such that it has an area density of less than 300 grams per square meter, as suggested by Cotton, in order to provide a sealing layer with a coating weight appropriate for the properties of the sealing layer and its intended application (Cotton ¶ 0024, ln. 1-4).
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Karami, as applied to claim 1 above, and further in view of Simmons et. al. (Pub. No.: US 2012/0209226 A1), hereinafter Simmons. 
Regarding claim 55, Hunt in view of Karami fail to teach wherein the sealing layer has a hardness of between about 5 Shore 00 and about 80 Shore 00.  
Simmons teaches (fig. 4) a dressing in the same field of endeavor comprising a sealing layer (sealing ring 248) having a hardness in the range of 20-90 shore 00 (¶ 0053, ln. 8-10) which overlaps with the claimed range of between about 5 Shore 00 and 80 Shore 00.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing layer of Hunt in view of Karami such that it has a hardness of between about 5 Shore 00 and about 80 Shore 00 as taught by Simmons in order to provide a sealing right of a material that provides initial tack between the dressing and the patient (Simmons ¶ 0053, ln. 4-8). In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Karami, as applied to claim 88 above, and further in view of Vitaris (Pub. No.: US 2009/0234307 A1).
Regarding claim 89, Hunt in view of Karami fail to teach a fluid container fluidly coupled between the dressing and the negative pressure source. 
Vitaris teaches (fig. 1) an analogous system (10) in the same field of endeavor wherein a fluid container (collection canister 28) is fluidly coupled between the dressing (16) and the negative pressure source (18) (¶ 0031, see fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hunt in view of Karami such that there is a fluid container fluidly coupled between the dressing and the negative pressure source as taught by Vitaris. Doing so would allow wound drainage and debris to be collected (Vitaris, ¶ 0031). 

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
Applicant argues, page 14-16, that the Office Action improperly applies the dimensions of the non-adhesive areas 16 being 1/8 inch wide in Karami to the dimensions of Hunt being 0.5 to 2 cm and that this rationale fails to consider the teaches of Karami as a whole. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, applicant points to Karami col. 7, ln. 43-47 which recites “to be sure the slits do not at least in part inadvertently overlap into the adhesive areas”. While the embodiments illustrated by Karami show that the slits do not overlap into the adhesive area, the language used by Karami suggests that it is a possibility for the slits to overlap into the adhesive area, at least in part. 
Applicant argues, page 16, that Wilkes does not teach “wherein at least one edge of the manifold is exposed through the polymer film”. However, given the ordinary and customary meaning of “exposed”, the manifold of Wilkes has edges that are exposed as they are uncovered. Further, under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP §2111.01.I). The specification does not provide such meaning for “exposed”. 
Applicant argues, page 17, that the Office Action fails to provide explanation on how including the sealing layer of Karami adjacent to the first layer of Hunt would result in “the drape and the sealing layer enclosing the manifold and the polymer film”. However, as discussed in claim 47, from which claims 59 and 62 ultimately depend from, Hunt discloses a drape. Thus, the modified invention of Hunt in view of Karami provides a drape and sealing layer that enclose the first layer, second layer, and manifold, as discussed in claims 1 and 47, from which claims 59 and 62 ultimately depend. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        



/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781